895 N.E.2d 110 (2008)
In the Matter of Paul E. BAYLOR, Respondent.
No. 48S00-0707-DI-297.
Supreme Court of Indiana.
October 10, 2008.

PUBLISHED ORDER APPROVING STATEMENT OF CIRCUMSTANCES AND CONDITIONAL AGREEMENT FOR DISCIPLINE
Pursuant to Indiana Admission and Discipline Rule 23(11), the Indiana Supreme Court Disciplinary Commission and Respondent have submitted for approval a "Statement of Circumstances and Conditional Agreement for Discipline" stipulating agreed facts and proposed discipline as summarized below:
Facts: On September 11, 2006, Respondent appeared in court for a hearing. Respondent smelled of alcohol, dropped papers at least twice, was unsteady on his feet, and somehow became "stuck" in the courtroom door. Following a conversation with the presiding judge. Respondent submitted to a breath test, which indicated a blood alcohol content of 0.14%.
Respondent has since provided written apologies to the presiding judge and to his client Respondent has no disciplinary history and cooperated with the Commission. Respondent successfully completed an alcohol treatment program.
Violations: The parties agree that Respondent violated Indiana Professional Conduct Rule 8.4(b) by committing a criminal act that reflects adversely on honesty, trustworthiness, or fitness as a lawyer, i.e., public intoxication.
Discipline: The parties agree the appropriate sanction is a 30-day suspension with automatic reinstatement. The Court, *111 having considered the submission of the parties, now APPROVES and ORDERS the agreed discipline.
For Respondent's professional misconduct, the Court suspends Respondent from the practice of law for a period of 30 days, beginning November 20, 2008. Respondent shall not undertake any new legal matters between service of this order and the effective date of the suspension, and Respondent shall fulfill all the duties of a suspended attorney under Admission and Discipline Rule 23(26). At the conclusion of the period of suspension, provided there are no other suspensions then in effect, Respondent shall be automatically reinstated to the practice of law, subject to the conditions of Admission and Discipline Rule 23(4)(c).
With the acceptance of this agreement, the hearing officer appointed in this case is discharged.
The Court directs the Clerk to forward a copy of this Order to the hearing officer, to the parties or their respective attorneys, and to all other entities entitled to notice under Admission and Discipline Rule 23(3)(d).
All Justice concur.